Hon. T. K. Wilkinsan - Ppe g


         0rd~r   my   -de   aid    ~wiirura    upon    th4
         Nlnutes of same oourt, fix the srlax'les
         Of the COunty CCbidrriODW’8for BUCh
         vithia the llmite 8, pmvided In thisT=*
                                               at.'
                    "m4refOr4,~it ;tsour oplxhn that
     th aPIUSt%b Wy      XUtOlB tl& l~DbUZldM
                                           d     th
                                                  ’0 p X’l%’
     VlDio mo fa a dB.8.       #IO.  84 ,     not b eo c x e
                                        o o uld
     effeatlvs     prwlout~ to the aatual date of the
     mm        0rde~ 0f th4 ~OUILIB~WB~      00w   rixbg
     auqh salaries at its fbat mylar meeting
     atter R!hy11, 1945, the lffeotive      date of Odd
     8. 8. No. 80.'
                                   mJlu wry           tru2y
                              Am=             aEFm?AL OY !mxAs



                                  BY